Mr. Justice Sterrett
delivered the opinion of the court, January 7th 1878.
In answer to the fourth point the learned judge said to the jury that, if the defendant made the alleged statements and representations, it was unnecessary to show that he “ actually knew them to be false. If he made them recklessly, without sufficient reason for knowing and believing them to be true, and with intent to enable his brother Agnew thereby to obtain the plaintiff’s money, and the representations afterwards turned out to be false and damage resulted it would be sufficient to create the liability, without it appearing that the defendant knew or had reason to know or believe them false.” This instruction was not strictly correct. It ignored the fact that the defendant may have honestly believed that the statements and representations were true ; and it permitted the jury to inquire, not whether, in point of fact he did so believe, but whether he had sufficient reason for knowing and believing them to be true. *494They might he satisfied that he had entire confidence in the truth of all that he stated, in regard to his brother’s solvency, and yet, at the same time they might come to the conclusion that he had not sufficient reason for the faith that was in him, and thus hold him responsible, not for the want of an honest belief, but for the insufficiency, in their judgment, of the reasons upon which it was founded. The defendant may have spoken inconsiderately or even recklessly, yet if he believed what he said he was not liable. It is said by Chief Justice Gibson in Bokee v. Walker, 2 Harris 139, that “in actions of deceit the jury have to deal with a question of good faith, and if they are satisfied that the defendant believed his own story it is their duty to find in his favor. * * * A man who believes what he says is not chargeable with bad faith ; and the state of his belief is a fact for the jury. * * * Sincerity of belief, however apparently unfounded, is an unmixed matter of fact; and, if it were not the test, every recommendation would be a warranty.” If the defendant asserted as facts, matters of which he had neither knowledge nor belief, or if he knowingly falsified or wilfully suppressed the truth, and did so not for the purpose of injuring the plaintiff, but with the view of giving credit to his brother, he was guilty of falsehood and would be responsible for all the consequences directly resulting therefrom. “ A man who asserts what he does not know is guilty of duplicity, though he happen to assert the truth; and whatever the motive he is not the less dishonest.” But this was not the question submitted to the jury. It appears to have been taken for granted that the defendant had some knowledge of his brother’s financial condition; and the questions raised by the plaintiff’s counsel were whether the statements he made were wilfully false, or whether he had any sufficient reason for believing them to be true. Of course the grounds of his alleged belief were proper subjects of inquiry in determining whether or not a sincere belief was entertained; but after all it must come back to the question of good faith on the part of the defendant. Did he honestly believe that the statements he made were true, or did he know that they were false ? We are of opinion that the question was 'submitted to the jury in a manner that was calculated to lead them into an inquiry that was irrelevant, and prejudicial to the defendant; and for this reason the first assignment of error should be sustained.'
The defendant was entitled to an unqualified affirmance of his fifth point, in which the court was requested to say, “if the jury believe that John C. Duff, from time to time, sought information as to his brother’s standing, financially, and with an honest belief that he was solvent and could pay his debts, so represented his condition to Williams, the plaintiff cannot recover, even if such representations turned out afterwards to be incorrect.” This was putting the defence on its true ground — that of good faith. While the learned judge affirmed this proposition, he did so with a quali*495fication which greatly weakened its force, by saying, “ if by the words ‘ so represented his circumstances to Williams,’ we are to understand giving or communicating information to the plaintiff, as information thus obtained merely; but the case would be different if he made the representations as actual facts, as of his own knowledge.” The jury would likely understand from this that the defendant was bound to inform the plaintiff that ho had made inquiry as to his brother’s standing, and give him in detail the information he had thus obtained, so that he might have the data from which to draw his own conclusions. Of course there could have been no objection to this mode of imparting information to the plaintiff, but it is not the only way in which it could be honestly done. He could, with equally good faith, state, as conclusions of fact, the inferences Avhich he drew from the information he had obtained. If, as the result of inquiry, he came to the conclusion that his brother’s financial standing was as good as his own, what would be the impropriety of honestly stating this to the plaintiff, as a fact, instead of communicating to him the items of information upon which he had formed his judgment and belief? Taking into consideration all that was said and done, it must, after all, resolve itself into a question of sincerity and good faith. The principles involved are so clearly stated in Bokee v. Walker, supra; Boyd’s Ex’rs v. Browne, 6 Barr 310; Huber v. Wilson, 11 Harris 178; Rheem v. The Naugatuck Wheel Co., 9 Casey 358; Graham v. Hollinger, 10 Wright 55, and Dilworth v. Bradner el al., ante 238, that it is unnecessary to pursue the subject any further.
Judgment reversed, and a venire facias de novo awarded.